Citation Nr: 0946763	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1961 to April 1965.  

Service connection was granted for bilateral hearing loss in 
an October 1965 rating decision.

The present case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which, in part, denied the Veteran's 
claim for an increased disability rating for service-
connected bilateral hearing loss.  

The Veteran was scheduled to appear at a personal hearing 
before a Hearing Officer at the RO in February 2005.  The 
Veteran subsequently cancelled the hearing and has not 
requested any further rescheduling.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).  

This issue was previously before the Board in July 2007, when 
it was remanded for additional development.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is manifested by 
an average pure tone threshold of 
58 decibels in the right ear, with speech recognition ability 
of 70 percent, and an average pure tone threshold of 59 
decibels in the left ear, with speech recognition ability of 
70 percent.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a disability rating in 
excess of 20 percent for his service-connected bilateral 
hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in July 2007.  Specifically, the Board instructed 
the agency of original jurisdiction (AOJ) to schedule the 
Veteran for a VA audiological examination to ascertain the 
current severity of the Veteran's bilateral hearing loss.

The Veteran presented for a VA audiological examinations in 
September 2007 and June 2009.  However, as described below in 
the duty to assist portion of this decision, the examiners 
were unable to obtain adequate test results due to the 
Veteran's noncompliance.

Thus, the Board's remand instructions have been complied with 
to the extent possible.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated August 13, 2003, which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the August 2003 letter as 
well as a letter from the Appeals Management Center (AMC) 
dated August 16, 2007.  Specifically, the Veteran was advised 
in the letters that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers and the Social Security Administration.  The 
letters indicated that a VA medical examination was being 
scheduled to address his claim.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the August 2003 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.  The August 2003 letter 
further emphasized: "It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." 

The Veteran was not provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2007 letter, as well 
as letters from the RO dated March 20, 2006 and May 3, 2006, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006, May 
2006 and August 2007 VCAA and Dingess letters, the Veteran 
was allowed the opportunity to present evidence and argument 
in response.  The Veteran's claim was then readjudicated in 
the July 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran has not been furnished 
with notice as outlined by Vazquez-Flores v. Peake.  However, 
the essential fairness of the adjudication was not affected 
because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claim and made specific argument as to how his disabilities 
had increased in severity and the effect that increase had on 
his employment and daily life.  See, e.g., the Veteran's 
August 15, 2003 and May 6, 2006 statements.  It is therefore 
clear that the Veteran was aware of the applicable schedular 
standards.

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  In any event, the Court's decision 
in Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records and afforded the Veteran a VA audiological 
examination in September 2003.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints and 
conducted an appropriate audiological examination.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As was alluded to above, the Board remanded the case in July 
2007 response to allegations from the Veteran that his 
condition had worsened.  The RO subsequently attempted to 
obtain more recent audiological findings in September 2007 
and June 2009.  However, the examining VA audiologists were 
unable to obtain consistent test results due to what appears 
to be the Veteran's deliberate failure to comply with 
examination protocols.  

Specifically, the September 2007 VA audiologist noted that 
"nonorganic hearing loss was revealed bilaterally," 
preventing puretone threshold readings.  Additionally, speech 
recognition scores were not recorded "due to poor inter-test 
consistency and failure to comply with test protocol."  The 
Veteran presented for a second VA audiological examination in 
June 2009, in which similar conclusions were reached.  The 
examiner noted that during the examination the "[V]eteran 
responded to a conversational interview without difficulty 
and responded appropriately to questions as asked;" however, 
audiological testing revealed "nonorganic test components 
and results judged inadequate for rating purposes."  

It is therefore clear that the Veteran appears to be 
deliberately exaggerating his symptoms during testing.  

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim and that any 
further attempts to assist the Veteran in developing his 
claim for an increased rating would result in needless delay, 
and are thus unwarranted.

The Board also notes that the Veteran has a history of 
receiving Social Security benefits, beginning in the late 
1990s.  However, there is no indication that the Social 
Security Administration records contain any evidence 
regarding his current level of severity of his bilateral 
hearing loss.  Therefore, a remand to obtain records from the 
Social Security Administration is not necessary, as they are 
not pertinent to his increased rating claim.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal].

The Board observes that all due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran has 
retained the services of a representative, and he has been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He withdrew his request for a personal 
hearing.  

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's claim for an increased 
disability rating for his service-connected bilateral hearing 
loss was received in June 2003, after the amended regulations 
became effective.  Thus, the Veteran's claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The Board has already detailed that the results of the 
September 2007 and June 2009 VA audiological evaluations are 
invalid and cannot be used to determine the current level of 
severity of the Veteran's bilateral hearing loss.  

There are of record previous private audiograms, which were 
dated in April 2004, July 2004 and June 2005.  The July 2004 
test results from the Milwaukee Ear, Nose and Throat Clinic 
indicate that pure tone average was calculated by averaging 
puretone audiometric tests in the 500, 1000, 2000 and 3000 
frequencies, which does not comply with VA's method of 
calculating pure tone average as described above.  Moreover, 
as the April 2004, July 2004 and June 2005 results are 
offered in graphical format, the Board is unable to determine 
the audiometric test results in the appropriate frequencies 
in order to properly calculate the Veteran's average hearing 
threshold.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, the Veteran's recent private 
audiological test results cannot be used to determine his 
current hearing loss disability rating.

The only relevant medical evidence of record is the report of 
a September 2003 VA audiological examination, the results of 
which are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
75
LEFT
25
25
55
75
80

The September 2003 VA examination shows that the Veteran's 
right ear manifests an average puretone threshold of 58 
decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 70 percent.  See the September 2003 VA 
examiner's report, page 2.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level V impairment.

The September 2003 VA examination also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
59 decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 70 percent.  See id.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level V impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with Level V hearing 
loss, a 20 percent disability rating is assigned.   

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met for assignment of a disability rating in excess of 
20 percent under 38 C.F.R. § 4.85.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the September 2003 VA examination only three 
of the four specified frequencies in each ear was 55 dB or 
more.  Therefore, 38 C.F.R. § 4.86(a) is not applicable.  
With respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1,000 hertz or 70 dB or more at 2,000 Hz for either ear.  
Therefore, 38 C.F.R. § 4.86(b) is also not applicable.  The 
Veteran's pattern of hearing impairment is not an exceptional 
one based on the September 2003 VA audiometric examination.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results.  
See Lendenmann, supra.  

In short, the only usable medical evidence of record is 
against the Veteran' claim.  If the record is not complete, 
despite the Board's remand in July 2007, he has only himself 
to blame.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected bilateral hearing loss in 
June 2003.  Therefore, the relevant time period under 
consideration is from June 2002 to the present.  A 20 percent 
disability rating is in effect for the entire period in 
question.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for any 
period from June 2002 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's hearing loss 
disability picture was more or less severe during the appeal 
period.  The Veteran has pointed to none.  As was described 
above, the findings of the September 2003 VA audiological 
examination do not allow for the assignment of a higher 
rating.  An August 2002 VA audiological examination 
demonstrates Level V impairment in the right ear [puretone 
average of 55 decibels with speech recognition of 72 percent] 
and Level VI impairment in the left ear [puretone average of 
59 decibels with speech recognition of 64 percent], which 
calculates to a 20 percent disability rating under Table VII.  
Additionally, a July 2003 VA audiology consult does not offer 
puretone decibel readings but notes speech recognition scores 
in conformity with the VA examination reports of record.  The 
remainder of the evidence of record either does not comply 
with VA's method of calculating pure tone average or is in an 
uninterpretable graphical format.

Accordingly, there is no basis for awarding the Veteran 
disability rating other than the currently assigned 20 
percent for bilateral hearing loss at any time from June 2002 
to the present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected bilateral hearing loss.  The benefit sought 
on appeal is accordingly denied.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  The RO appears to have considered 
the Veteran's claim under C.F.R. § 3.321(b)(1) because that 
regulation was included in the June 2005 statement of the 
case.  Accordingly, the Board will address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  The Court noted that 
unlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results 
to determine whether an extraschedular rating is warranted.  
See Martinak, 21 Vet. App. at 455. 
  
While the September 2003 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  Crucially, other evidence of record, 
specifically the Veteran's August 15, 2003 and May 6, 2006 
statements as well as the May 2006 statements of laypersons 
W.W.F. and T.A., adequately address this matter.  The Veteran 
reports that he cannot hear his telephone, doorbell or 
television, that he has to sit towards the front of his 
church to understand his pastor, and that has difficulty 
understanding his daughter's teachers at parent-teacher 
conferences. 

Therefore, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability, and the 
Veteran has not so contended.  The record shows that the 
Veteran, age 67, is currently receiving Social Security 
benefits as his primary source of income.  There is no 
indication in the record that the Veteran's service-connected 
hearing loss, in and of itself, currently causes unusual 
employment impairment.  Nor is there any evidence that his 
hearing loss caused interference with employment while he was 
working.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a disability rating 
in excess of 20 percent for the Veteran's service-connected 
bilateral hearing loss are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


